Citation Nr: 1715487	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-08 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for a thoracolumbar spine disability, rated 20 percent prior to June 3, 2015, and 40 percent as of June 3, 2015.

2.  Entitlement to a rating in excess of 20 percent for a right ankle disability.

3.  Entitlement to an increased rating for a right hip disability rated 0 percent prior to June 3, 2015, and 10 percent as of June 3, 2015.

4.  Entitlement to an increased rating for a left hip disability rated 0 percent prior to June 3, 2015, and 10 percent as of June 3, 2015.

5.  Entitlement to an increased rating for a left knee disability rated 0 percent prior to June 3, 2015, and 10 percent as of June 3, 2015.

6.  Entitlement to a total rating for compensation purposes based on individual un-employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to November 2008.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Seattle, Washington.  

In September 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that the record supports the assignment of increased ratings for thoracolumbar spine, right hip, left hip, left knee, and right ankle disabilities.

In a March 2017 informal hearing presentation, the Veteran asserted that his condition has worsened since the previous ratings were assigned.  As a result, he believes that based on his current condition he is entitled to higher ratings.  He also asserted, through his representative, that his service connected disabilities have altered his life and employment.  As a result of his disabilities, the Veteran asserts that he had to obtain sedentary employment.

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the Veteran has not been provided a VA examination since June 2015, and based on testimony at the informal hearing presentation in March 2017, the severity of the disabilities may have changed since that examination.  As a result, a new examinations are necessary.

Clinical documentation dated after January 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from January 2016 to present.  

2.  Schedule the Veteran for a VA examination for an opinion as to the nature and extent of service connected thoracolumbar spine, right hip, left hip, left knee, and right ankle disabilities.  The examiner must review the claims file and must note that review in the report.  The examiner should identify all orthopedic and neurologic symptoms, identify any physician ordered periods of bed rest, and provide ranges of joint motion in degrees for the thoracolumbar spine, right hip, left hip, left knee, and right ankle.  The examiner should provide ranges of passive and active motion and weight-bearing and non-weight-bearing ranges of motion, and should also provide ranges of motion of paired non-injured joints.  The examiner should state whether there is any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination.  The examiner should also opine whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

